                                         Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 1 of 16



                                       FEDERMAN & SHERWOOD                               GIBSON, DUNN & CRUTCHER LLP
                                   1   William B. Federman (admitted pro hac vice)       Michael D. Celio, SBN 197998
                                       wbf@federmanlaw.com                               mcelio@gibsondunn.com
                                   2   A. Brooke Murphy (admitted pro hac vice)          1881 Page Mill Road
                                       abm@federmanlaw.com                               Palo Alto, CA 94304-1211
                                   3   10205 N. Pennsylvania Avenue                      Telephone: 650.849.5326
                                       Oklahoma City, OK 73120                           Facsimile: 650.849.5026
                                   4   Telephone: 405.235.1560
                                       Facsimile: 405.239.2112                           Shireen A. Barday (admitted pro hac vice)
                                   5                                                     sbarday@gibsondunn.com
                                       Lead Counsel for Plaintiffs                       200 Park Avenue
                                   6                                                     New York, New York 10166-0193
                                                                                         Telephone: 212.351.2621
                                   7                                                     Facsimile: 212.817.9421
                                   8                                                     Elizabeth A. Dooley, SBN 292358
                                                                                         edooley@gibsondunn.com
                                   9                                                     555 Mission Street, Suite 3000
                                                                                         San Francisco, CA 94105-0921
                                  10                                                     Telephone: 415.393.8342
                                                                                         Facsimile: 415.393.8469
                                  11
                                                                                         Attorneys for Defendants Amyris Inc. and John
                                  12                                                     G. Melo
Northern District of California
 United States District Court




                                  13
                                                                                         [List of counsel continued on next page]
                                  14

                                  15
                                                                      UNITED STATES DISTRICT COURT
                                  16
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                  17

                                  18                                       OAKLAND DIVISION

                                  19     SHANE MULDERRIG and RONY                    Case No.: 4:19-cv-01765-YGR
                                         DEVORAH, Individually and on Behalf
                                  20     of All Others Similarly Situated,           [PROPOSED] STIPULATED PROTECTIVE
                                                                                     ORDER
                                  21
                                                         Plaintiff,
                                                                                     Action filed: April 3, 2019
                                  22
                                          v.
                                  23
                                          AMYRIS, INC., JOHN G. MELO, and
                                  24      KATHLEEN VALIASEK,
                                  25
                                                         Defendants.
                                  26

                                  27

                                  28                              [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &                                                            FILE NO. 4:19-cv-01765-YGR
Crutcher LLP
                        Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 2 of 16




                      GREEN & NOBLIN, P.C.                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                  1   Robert S. Green, SBN 136183                     James N. Kramer, SBN 154709
                      2200 Larkspur Landing Circle, Ste. 101          jkramer@orrick.com
                  2                                                   Molly McCafferty, SBN 325439
                      Larkspur, California 94939                      mmccafferty@orrick.com
                  3   Telephone: 415.477.6700                         The Orrick Building
                      Facsimile: 415.477.6710                         405 Howard Street
                  4   -and-                                           San Francisco, CA 94105-2669
                      4500 East Pacific Coast Highway                 Telephone: 415.773.5700
                  5                                                   Facsimile: 415.773.5759
                      Fourth Floor
                  6   Long Beach, California 90804
                                                                      Attorneys for Defendant Kathleen Valiasek
                      Telephone: 562.391.2487
                  7   rsg@classcounsel.com

                  8   Liaison Counsel for Plaintiffs
                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28                                               1
                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                        FILE NO. 4:19-cv-01765-YGR
                           Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 3 of 16




                  1   1.      PURPOSES AND LIMITATIONS

                  2           Disclosure and discovery activity in this action are likely to involve production of

                  3   confidential, proprietary, or private information for which special protection from public disclosure

                  4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                  5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

                  6   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

                  7   or responses to discovery and that the protection it affords from public disclosure and use extends

                  8   only to the limited information or items that are entitled to confidential treatment under the

                  9   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

                 10   this Stipulated Protective Order does not entitle them to file confidential information under seal;

                 11   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

                 12   applied when a party seeks permission from the court to file material under seal.

                 13   2.      DEFINITIONS

                 14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

                 15   information or items under this Order.

                 16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

                 17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                 18   Civil Procedure 26(c).

                 19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                 20   as their support staff).

                 21           2.4     Designating Party: a Party or Non-Party that designates information or items that it

                 22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “CONFIDENTIAL –

                 23   ATTORNEYS’ EYES ONLY.”

                 24           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

                 25   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                 26   transcripts, and tangible things), that are produced or generated in disclosures or responses to

                 27   discovery in this matter.

                 28                                                     2
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                          FILE NO. 4:19-cv-01765-YGR
                           Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 4 of 16




                  1           2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to

                  2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                  3   consultant in this action.

                  4           2.7    House Counsel: attorneys who are employees of a party to this action. House

                  5   Counsel does not include Outside Counsel of Record or any other outside counsel.

                  6           2.8    Non-Party: any natural person, partnership, corporation, association, or other legal

                  7   entity not named as a Party to this action.

                  8           2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action

                  9   but are retained to represent or advise a party to this action and have appeared in this action on

                 10   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                 11           2.10   Party: any party to this action, including all of its officers, directors, employees,

                 12   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                 13           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                 14   Material in this action.

                 15           2.12   Professional Vendors: persons or entities that provide litigation support services

                 16   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                 17   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                 18           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

                 19   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                 20           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

                 21   Producing Party.

                 22   3.      SCOPE

                 23           The protections conferred by this Stipulation and Order cover not only Protected Material (as

                 24   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                 25   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                 26   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                 27   However, the protections conferred by this Stipulation and Order do not cover the following

                 28                                                     3
                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                           FILE NO. 4:19-cv-01765-YGR
                           Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 5 of 16




                  1   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                  2   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                  3   publication not involving a violation of this Order, including becoming part of the public record

                  4   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                  5   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                  6   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

                  7   Protected Material at trial shall be governed by a separate agreement or order.

                  8   4.      DURATION

                  9           Even after final disposition of this litigation, the confidentiality obligations imposed by this

                 10   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                 11   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                 12   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                 13   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                 14   time limits for filing any motions or applications for extension of time pursuant to applicable law.

                 15   5.      DESIGNATING PROTECTED MATERIAL

                 16           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                 17   Non-Party that designates information or items for protection under this Order must take care to

                 18   limit any such designation to specific material that qualifies under the appropriate standards. The

                 19   Designating Party must designate for protection only those parts of material, documents, items, or

                 20   oral or written communications that qualify – so that other portions of the material, documents,

                 21   items, or communications for which protection is not warranted are not swept unjustifiably within

                 22   the ambit of this Order.

                 23           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                 24   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                 25   encumber or retard the case development process or to impose unnecessary expenses and burdens on

                 26   other parties) expose the Designating Party to sanctions.

                 27           If it comes to a Designating Party’s attention that information or items that it designated for

                 28                                                      4
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                         FILE NO. 4:19-cv-01765-YGR
                        Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 6 of 16




                  1   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

                  2   that it is withdrawing the mistaken designation.

                  3          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

                  4   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                  5   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                  6   designated before the material is disclosed or produced.

                  7          Designation in conformity with this Order requires:

                  8                (a) for information in documentary form (e.g., paper or electronic documents, but

                  9   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                 10   affix the legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each

                 11   page that contains protected material. If only a portion or portions of the material on a page qualifies

                 12   for protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

                 13   making appropriate markings in the margins). A Party or Non-Party that makes original documents

                 14   or materials available for inspection need not designate them for protection until after the inspecting

                 15   Party has indicated which material it would like copied and produced. During the inspection and

                 16   before the designation, all of the material made available for inspection shall be deemed

                 17   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

                 18   produced, the Producing Party must determine which documents, or portions thereof, qualify for

                 19   protection under this Order. Then, before producing the specified documents, the Producing Party

                 20   must affix the “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend

                 21   to each page that contains Protected Material. If only a portion or portions of the material on a page

                 22   qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

                 23   by making appropriate markings in the margins).

                 24                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                 25   Designating Party identify on the record all protected testimony, before the close of the deposition,

                 26   hearing, or other proceeding, or within 14 days of receipt of the final transcript of the testimony.

                 27   During the 14-day period, the entire transcript will be treated as “CONFIDENTIAL –

                 28                                                       5
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                          FILE NO. 4:19-cv-01765-YGR
                           Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 7 of 16




                  1   ATTORNEYS’ EYES ONLY”. Any Protected Material that is used in the taking of a deposition

                  2   shall remain subject to the provisions of this Order, along with the transcript pages of the deposition

                  3   testimony dealing with such Protected Material. In such cases the court reporter shall be informed of

                  4   this Order and shall be required to operate in a manner consistent with this Order. In the event the

                  5   deposition is recorded (by video or otherwise), the original and all copies of the recording shall be

                  6   marked by the video technician to indicate that the contents of the recording are subject to this

                  7   Order, substantially along the lines of the following: “This recording contains confidential

                  8   testimony used in this case and is not to be viewed or the contents thereof to be displayed or revealed

                  9   except pursuant to the terms of the operative Protective Order in this matter or pursuant to written

                 10   stipulation of the parties.”

                 11                 (c) for information produced in some form other than documentary and for any other

                 12   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                 13   containers in which the information or item is stored the legend “CONFIDENTIAL” or

                 14   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information

                 15   or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

                 16   portion(s). Files and documents that are produced in native electronic format shall be designated for

                 17   protection under this Order by appending to the file names or designators information indicating

                 18   whether the file contains “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES

                 19   ONLY” material.

                 20           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                 21   designate qualified information or items does not, standing alone, waive the Designating Party’s

                 22   right to secure protection under this Order for such material. Upon timely correction of a

                 23   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

                 24   accordance with the provisions of this Order.

                 25   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                 26           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

                 27   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                 28                                                      6
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                             FILE NO. 4:19-cv-01765-YGR
                        Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 8 of 16




                  1   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

                  2   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

                  3   confidentiality designation by electing not to mount a challenge promptly after the original

                  4   designation is disclosed.

                  5          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                  6   by providing written notice of each designation it is challenging and describing the basis for each

                  7   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                  8   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                  9   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                 10   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                 11   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                 12   Party must explain the basis for its belief that the confidentiality designation was not proper and

                 13   must give the Designating Party an opportunity to review the designated material, to reconsider the

                 14   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                 15   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                 16   has engaged in this meet and confer process first or establishes that the Designating Party is

                 17   unwilling to participate in the meet and confer process in a timely manner.

                 18          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

                 19   intervention, the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery

                 20   and Discovery Motions. The parties may file a joint letter brief regarding retaining confidentiality

                 21   within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the

                 22   meet and confer process will not resolve their dispute, whichever is earlier. Failure by a Designating

                 23   Party to file such discovery dispute letter within the applicable 21- or 14-day period (set forth above)

                 24   with the Court shall automatically waive the confidentiality designation for each challenged

                 25   designation. If, after submitting a joint letter brief, the Court allows that a motion may be filed, any

                 26   such motion must be accompanied by a competent declaration affirming that the movant has

                 27

                 28                                                      7
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                          FILE NO. 4:19-cv-01765-YGR
                           Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 9 of 16




                  1   complied with the meet and confer requirements imposed in the preceding paragraph. The Court, in

                  2   its discretion, may elect to transfer the discovery matter to a Magistrate Judge.

                  3           In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality

                  4   designation at any time if there is good cause for doing so, including a challenge to the designation

                  5   of a deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court

                  6   allows that a motion may be filed, any motion brought pursuant to this provision must be

                  7   accompanied by a competent declaration affirming that the movant has complied with the meet and

                  8   confer requirements imposed by the preceding paragraph. The Court, in its discretion, may elect to

                  9   refer the discovery matter to a Magistrate Judge.

                 10           The burden of persuasion in any such challenge proceeding shall be on the Designating

                 11   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                 12   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                 13   Unless the Designating Party has waived the confidentiality designation by failing to file a letter

                 14   brief to retain confidentiality as described above, all parties shall continue to afford the material in

                 15   question the level of protection to which it is entitled under the Producing Party’s designation until

                 16   the court rules on the challenge.

                 17   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                 18           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                 19   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                 20   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                 21   the categories of persons and under the conditions described in this Order. When the litigation has

                 22   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                 23   DISPOSITION).

                 24           Protected Material must be stored and maintained by a Receiving Party at a location and in a

                 25   secure manner that ensures that access is limited to the persons authorized under this Order.

                 26           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                 27   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                 28                                                       8
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                          FILE NO. 4:19-cv-01765-YGR
                        Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 10 of 16




                  1   information or item designated “CONFIDENTIAL” only to:

                  2                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

                  3   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

                  4   this litigation;

                  5                 (b) the officers, directors, and employees (including House Counsel) of the Receiving

                  6   Party to whom disclosure is reasonably necessary for this litigation;

                  7                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                  8   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

                  9   to Be Bound” (Exhibit A);

                 10                 (d) the court and its personnel;

                 11                 (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                 12   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                 13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                 14                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                 15   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                 16   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                 17   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                 18   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                 19   Stipulated Protective Order;

                 20                 (g) the author or recipient of a document containing the information or a custodian or

                 21   other person who otherwise possessed or knew the information; and

                 22                 (h) any mediators or settlement officers and their supporting personnel, mutually agreed

                 23   upon by any of the parties engaged in settlement discussions, and who have signed the

                 24   “Acknowledgment and Agreement to Be Bound” (Exhibit A).

                 25           7.3        Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

                 26   Items. Unless otherwise ordered by the court or permitted in writing by the Designating Party, a

                 27   Receiving Party may not disclose any information or item designated “CONFIDENTIAL –

                 28                                                        9
                                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                            FILE NO. 4:19-cv-01765-YGR
                           Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 11 of 16




                  1   ATTORNEYS’ EYES ONLY” to individuals other than those identified in paragraphs 7.2(a), (c)-

                  2   (h).

                  3            Nothing in this Order shall prevent or restrict a Designating Party’s disclosure or use of its

                  4   own Protected Material to any person for any purpose.

                  5   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                  6            LITIGATION

                  7            If a Party is served with a subpoena or a court order issued in other litigation that compels

                  8   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

                  9   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party must:

                 10               (a) promptly notify in writing the Designating Party. Such notification shall include a

                 11   copy of the subpoena or court order;

                 12               (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                 13   other litigation that some or all of the material covered by the subpoena or order is subject to this

                 14   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                 15               (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                 16   Designating Party whose Protected Material may be affected.

                 17            If the Designating Party timely seeks a protective order, the Party served with the subpoena

                 18   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

                 19   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court from which

                 20   the subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

                 21   Designating Party shall bear the burden and expense of seeking protection in that court of its

                 22   confidential material – and nothing in these provisions should be construed as authorizing or

                 23   encouraging a Receiving Party in this action to disobey a lawful directive from another court.

                 24   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                 25            LITIGATION

                 26               (a) The terms of this Order are applicable to information produced by a Non-Party in this

                 27   action and designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

                 28                                                      10
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                          FILE NO. 4:19-cv-01765-YGR
                        Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 12 of 16




                  1   ONLY.” Such information produced by Non-Parties in connection with this litigation is protected by

                  2   the remedies and relief provided by this Order. Nothing in these provisions should be construed as

                  3   prohibiting a Non-Party from seeking additional protections.

                  4              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                  5   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                  6   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                  7                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

                  8   all of the information requested is subject to a confidentiality agreement with a Non-Party;

                  9                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                 10   this litigation, the relevant discovery request(s), and a reasonably specific description of the

                 11   information requested; and

                 12                  (3) make the information requested available for inspection by the Non-Party.

                 13              (c) If the Non-Party fails to object or seek a protective order from this court within 14

                 14   days of receiving the notice and accompanying information, the Receiving Party may produce the

                 15   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

                 16   seeks a protective order, the Receiving Party shall not produce any information in its possession or

                 17   control that is subject to the confidentiality agreement with the Non-Party before a determination by

                 18   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                 19   seeking protection in this court of its Protected Material.

                 20   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                 21          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                 22   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                 23   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                 24   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

                 25   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                 26   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                 27   Be Bound” that is attached hereto as Exhibit A.

                 28                                                     11
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                         FILE NO. 4:19-cv-01765-YGR
                        Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 13 of 16




                  1   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                  2          MATERIAL

                  3          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                  4   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

                  5   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                  6   modify whatever procedure may be established in an e-discovery order that provides for production

                  7   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                  8   parties reach an agreement on the effect of disclosure of a communication or information covered by

                  9   the attorney-client privilege or work product protection, the parties may incorporate their agreement

                 10   in the stipulated protective order submitted to the court.

                 11   12.    MISCELLANEOUS

                 12          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

                 13   its modification by the court in the future.

                 14          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                 15   no Party waives any right it otherwise would have to object to disclosing or producing any

                 16   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                 17   Party waives any right to object on any ground to use in evidence of any of the material covered by

                 18   this Protective Order.

                 19          12.3    Filing Protected Material. Without written permission from the Designating Party or a

                 20   court order secured after appropriate notice to all interested persons, a Party may not file in the

                 21   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

                 22   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

                 23   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

                 24   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

                 25   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

                 26   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

                 27   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

                 28                                                     12
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                         FILE NO. 4:19-cv-01765-YGR
                        Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 14 of 16




                  1   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

                  2   13.    FINAL DISPOSITION

                  3          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                  4   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                  5   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                  6   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                  7   the Protected Material is returned or destroyed, the Receiving Party must submit a written

                  8   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                  9   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                 10   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                 11   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

                 12   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                 13   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                 14   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                 15   and expert work product, even if such materials contain Protected Material. Any such archival copies

                 16   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

                 17   Section 4 (DURATION).

                 18

                 19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                 20

                 21   DATED: November 18, 2020                   /s/ A. Brooke Murphy
                                                                     A. Brooke Murphy
                 22                                                  FEDERMAN & SHERWOOD
                                                                     Attorneys for Plaintiffs
                 23

                 24
                      DATED: November 18, 2020                    /s/ Michael D. Celio
                 25                                                  Michael D. Celio
                                                                     GIBSON, DUNN & CRUTCHER LLP
                 26                                                  Attorneys for Defendants Amyris, Inc. and John G.
                                                                     Melo
                 27

                 28                                                     13
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                         FILE NO. 4:19-cv-01765-YGR
                       Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 15 of 16




                  1   DATED: November 18, 2020          /s/ James N. Kramer
                                                           James N. Kramer
                  2                                        ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                           Attorneys for Defendant Kathleen Valiasek
                  3

                  4
                      PURSUANT TO STIPULATION, IT IS SO ORDERED.
                  5

                  6           December 10. 2020
                      DATED: ________________           _____________________________________
                  7                                          Yvonne Gonzalez Rogers
                                                             United States District Court Judge
                  8

                  9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28                                         14
                                           [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                   FILE NO. 4:19-cv-01765-YGR
                        Case 4:19-cv-01765-YGR Document 77 Filed 12/10/20 Page 16 of 16




                  1                                                 EXHIBIT A

                  2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                  3   I, _____________________________ [print or type full name], of _________________ [print or

                  4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                  5   Stipulated Protective Order that was issued by the United States District Court for the Northern

                  6   District of California on [date] in the case of Mulderrig v. Amyris, Inc., United States District Court

                  7   for the Northern District of California, Case No.: 4:19-cv-01765-YGR. I agree to comply with and

                  8   to be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

                  9   that failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

                 10   solemnly promise that I will not disclose in any manner any information or item that is subject to this

                 11   Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

                 12   this Order.

                 13   I further agree to submit to the jurisdiction of the United States District Court for the Northern

                 14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

                 15   if such enforcement proceedings occur after termination of this action.

                 16   I hereby appoint __________________________ [print or type full name] of

                 17   _______________________________________ [print or type full address and telephone number] as

                 18   my California agent for service of process in connection with this action or any proceedings related

                 19   to enforcement of this Stipulated Protective Order.

                 20

                 21   Date: ______________________________________

                 22   City and State where sworn and signed: _________________________________

                 23

                 24   Printed name: _______________________________

                 25

                 26   Signature: __________________________________

                 27

                 28                                                     15
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
Gibson, Dunn &
Crutcher LLP
                                                         FILE NO. 4:19-cv-01765-YGR
